Exhibit 10.3

 

LIBERTY PROPERTY HOLDINGS, INC.

12300 LIBERTY BOULEVARD

ENGLEWOOD, CO 80112

 

November 4, 2016

 

Liberty Expedia Holdings, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Attention: Legal Department

 

Re:                             Facilities Sharing Agreement.

 

Ladies and Gentlemen:

 

Liberty Interactive Corporation, a Delaware corporation (“LIC”), has, or will
shortly, effect the split-off (the “Split-off”) of Liberty Expedia
Holdings, Inc., a Delaware corporation (“SplitCo”), by means of the redemption
of a portion of the issued and outstanding shares of LIC’s Liberty Ventures
common stock in exchange for all of the issued and outstanding shares of common
stock of SplitCo.  To that end, LIC and SplitCo have entered into a
Reorganization Agreement, dated as of October 26, 2016 (the “Reorganization
Agreement”), pursuant to which various assets and businesses of LIC and its
subsidiaries have been, or will be, transferred to SplitCo and its subsidiaries.

 

As you are aware, Liberty Property Holdings, Inc., a Delaware corporation
(“LPH”), which is the owner of 12300 Liberty Boulevard, Englewood, Colorado (the
“Premises”) and a wholly-owned subsidiary of Liberty Media Corporation (“Liberty
Media” or “Provider”), permits LIC to occupy and use certain office and parking
facilities within the Premises for a fee.  In connection with the Split-off, LIC
has requested that Liberty Media permit SplitCo directly to occupy and use a
portion of such office and parking facilities within the Premises following the
Split-off, and SplitCo desires to so occupy and use such facilities.  Liberty
Media and LPH are amenable to such a sharing arrangement, on the terms and
subject to the conditions set forth in this Agreement.

 

As you are also aware, Liberty Media provides services to LIC pursuant to an
existing services agreement, and LIC has requested that Liberty Media provide
similar services directly to SplitCo following the Split-off.  Accordingly,
Liberty Media and SplitCo have entered into a services agreement, dated
November 4, 2016 (the “Services Agreement”), pursuant to which Liberty Media
will provide to SplitCo the services described therein on the terms set forth
therein from and after the date of the Split-off (the “Split-off Effective
Date”).

 

--------------------------------------------------------------------------------


 

Based on the premises and the mutual agreements of the parties, and for other
good and valuable consideration the receipt of which is hereby acknowledged,
SplitCo, LPH and Liberty Media hereby agree as follows:

 

Section 1. Use of Facilities. The shared facilities consist of 40,115 square
feet, in the aggregate, of fully-furnished executive offices, working stations
for secretarial and other support staff and common areas, including the main
reception area, conference facilities, hallways, stairways, restrooms,
kitchenettes, the employee cafeteria, the fitness area and parking facilities
(collectively, the “Shared Facilities Space”), located within the Premises.

 

Section 2. Sharing Fee. SplitCo will pay to LPH a monthly fee (the “Sharing
Fee”), by wire or intrabank transfer of funds or in such other manner as may be
agreed upon by the parties, in arrears on or before the last day of each
calendar month beginning with the first full calendar month following the date
of the Split-off, equal to one-twelfth of the sum of (A) the product of (i) an
agreed-upon Facilities Percentage (as defined below) multiplied by (ii) the
product of the total square footage of space within the Shared Facilities Space
and the Square Foot Rate (as defined below), plus (B) the Annual Allocation
Expense (as defined below). For this purpose, SplitCo and LPH agree that, until
December 31, 2016, the fair market “fully loaded” rental rate per square foot,
including parking facilities, for space comparable to the Shared Facilities
Space in Englewood, Colorado will be $31.84 per square foot (the “Square Foot
Rate”). The Square Foot Rate will be automatically increased on the first day of
the first month of each calendar year thereafter in an amount equal to the
percentage increase in the U.S. Department of Labor Consumer Price Index All
Items, All Urban Consumers Denver-Boulder-Greeley for the same period. The
Square Foot Rate does not include charges for expenses related to the use of the
Shared Facilities Space, including, but not limited to, utilities, security and
janitorial services, office equipment rent, office supplies, use of the
cafeteria facilities onsite at the Shared Facilities Space, maintenance and
repairs, telephone, satellite, video and information technology (including
network maintenance and data storage, computer and telephone support and
maintenance, and management and information systems (servers, hardware and
related software)) (the “Allocations”). With respect to each calendar year
during the term of this facilities sharing agreement (this “Agreement”), SplitCo
shall reimburse LPH in an amount (the “Annual Allocation Expense”) equal to the
product of (x) the aggregate amount of the estimated Allocations for such year,
as determined in good faith by LPH and notified to SplitCo prior to the
commencement of such calendar year, and (y) the Facilities Percentage applicable
to such calendar year; provided that, if the Facilities Percentage changes
during any calendar year, the Annual Allocation Expense applicable to such
calendar year shall be adjusted accordingly.

 

The “Facilities Percentage” is the percentage of the Shared Facilities Space
that Provider estimates, in good faith, will be used to provide services to
SplitCo under the Services Agreement.  The initial Facilities Percentage will be
determined by the Provider, in consultation with LIC, on or prior to the
Split-off Effective Date, and Provider and SplitCo will review and evaluate the
Facilities Percentage for reasonableness semiannually during the Term and will
negotiate in good faith to reach agreement on any appropriate adjustments to the
Facilities Percentage. Based on such review and evaluation, Provider and SplitCo
will agree on the appropriate effective date (which may be retroactive) of any
such adjustment to the Facilities Percentage.

 

2

--------------------------------------------------------------------------------


 

Provider and SplitCo will also review and evaluate the Annual Allocation Expense
for reasonableness semi-annually during the term of this Agreement, and will
negotiate in good faith to reach agreement on any appropriate adjustments to the
Annual Allocation Expense based on such review and evaluation.

 

The terms and conditions of this Section 2 will survive the expiration or
earlier termination of this Agreement.

 

Section 3.  Term.

 

(i)                                     The term of this Agreement will commence
on the Split-off Effective Date and will continue until the third anniversary of
the Split-off Effective Date (the “Term”).  This Agreement is subject to
termination prior to the end of the Term in accordance with Section 3(ii).

 

(ii)                                  This Agreement will be terminated prior to
the expiration of the Term in the following events:

 

·                  by SplitCo or LPH at any time upon at least 30 days’ prior
written notice to LPH or SplitCo, respectively (provided the Services Agreement
is not then still in effect);

·                  concurrently with the termination of the Services Agreement;

·                  immediately upon written notice (or any time specified in
such notice) by LPH to SplitCo if SplitCo shall default in the performance of
any of its material obligations hereunder and such default shall remain
unremedied for a period of 30 days after written notice thereof is given by LPH
to SplitCo;

·                  immediately upon written notice (or at any time specified in
such notice) by LPH to SplitCo if a Change in Control or Bankruptcy Event occurs
with respect to SplitCo; or

·                  immediately upon written notice (or at any time specified in
such notice) by SplitCo to LPH if a Change in Control or Bankruptcy Event occurs
with respect to Liberty Media.

 

For purposes of this Section 3(ii), a “Change in Control” will have the meaning
ascribed thereto in the Services Agreement.

 

For purposes of this Section 3(ii), a “Bankruptcy Event” will have the meaning
ascribed thereto in the Services Agreement.

 

Section 4.   Miscellaneous.

 

(i)  Entire Agreement; Severability. This Agreement, the Services Agreement, the
Reorganization Agreement and the Tax Sharing Agreement between LIC and SplitCo,
dated as of November 4, 2016, constitute the entire agreement among the parties
hereto or thereto, as applicable with respect to the subject matter hereof and
thereof, and supersedes all prior agreements and understandings, oral and
written, among the parties hereto with respect to such subject matter. It is the
intention of the parties hereto that the provisions of this Agreement will be
enforced to the fullest extent permissible under all applicable laws and public
policies, but

 

3

--------------------------------------------------------------------------------


 

that the unenforceability of any provision hereof (or the modification of any
provision hereof to conform with such laws or public policies, as provided in
the next sentence) will not render unenforceable or impair the remainder of this
Agreement. Accordingly, if any provision is determined to be invalid or
unenforceable either in whole or in part, this Agreement will be deemed amended
to delete or modify, as necessary, the invalid or unenforceable provisions and
to alter the balance of this Agreement in order to render the same valid and
enforceable, consistent (to the fullest extent possible) with the intent and
purposes hereof. If the cost of any service to be provided to SplitCo under the
Services Agreement is included in the Annual Allocation Expense payable
hereunder, then the cost of such service shall not also be payable by SplitCo
under the Services Agreement.

 

(ii)  Notices.  All notices and communications hereunder will be in writing and
will be deemed to have been duly given if delivered personally or mailed,
certified or registered mail with postage prepaid, or sent by confirmed
facsimile, addressed as follows:

 

If to LPH:

 

Liberty Property Holdings, Inc.

c/o Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention:  Chief Legal Officer

Facsimile:  (720) 875-5401

 

If to SplitCo:

 

Liberty Expedia Holdings, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention:  Chief Legal Officer

Facsimile:  (720) 875-5830

 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by facsimile
or personal delivery, or the third day after the mailing thereof, except that
any notice of a change of address will be deemed to have been given only when
actually received.

 

(iii)  Governing Law.  This Agreement and the legal relations among the parties
hereto will be governed in all respects, including validity, interpretation and
effect, by the laws of the State of Colorado applicable to contracts made and
performed wholly therein, without giving effect to any choice or conflict of
laws provisions or rules that would cause the application of the laws of any
other jurisdiction.

 

(iv)  No Third-Party Rights.  Nothing expressed or referred to in this Agreement
is intended or will be construed to give any person other than the parties
hereto and their respective successors and permitted assigns any legal or
equitable right, remedy or claim under or with respect to this Agreement, or any
provision hereof, it being the intention of the parties

 

4

--------------------------------------------------------------------------------


 

hereto that this Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their respective
successors and assigns.

 

(v)   Assignment.  This Agreement will inure to the benefit of and be binding on
the parties to this Agreement and their respective legal representatives,
successors and permitted assigns.  Except as expressly contemplated hereby, this
Agreement, and the obligations arising hereunder, may not be assigned by either
party to this Agreement, provided, however, that LPH and SplitCo may assign
their respective rights, interests, duties, liabilities and obligations under
this Agreement to any of their respective wholly-owned subsidiaries, but such
assignment shall not relieve the assignor of its obligations hereunder.

 

(vi)  Amendment. Any amendment, modification or supplement of or to any term or
condition of this Agreement will be effective only if in writing and signed by
both parties hereto.

 

(vii)  Further Actions.  The parties will execute and deliver all documents,
provide all information, and take or forbear from all actions that may be
necessary or appropriate to achieve the purposes of this Agreement.

 

(viii)  Force Majeure.  Neither party will be liable to the other party with
respect to any nonperformance or delay in performance of its obligations under
this Agreement to the extent such failure or delay is due to any action or
claims by any third party, labor dispute, labor strike, weather conditions or
any cause beyond a party’s reasonable control.  Each party agrees that it will
use all commercially reasonable efforts to continue to perform its obligations
under this Agreement, to resume performance of its obligations under this
Agreement, and to minimize any delay in performance of its obligations under
this Agreement notwithstanding the occurrence of any such event beyond such
party’s reasonable control.

 

5

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, kindly execute below and return a
copy to the undersigned.

 

 

 

Very truly yours,

 

 

 

 

 

LIBERTY PROPERTY HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Pamela L. Coe

 

 

 

Name: Pamela L. Coe

 

 

 

Title: Senior Vice President and Secretary

 

 

 

 

 

 

 

 

Accepted and agreed this 4th day of November, 2016:

 

 

 

 

 

 

 

LIBERTY EXPEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Katherine C. Jewell

 

 

 

 

Name: Katherine C. Jewell

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Pamela L. Coe

 

 

 

 

Name: Pamela L. Coe

 

 

 

 

Title: Senior Vice President and Secretary

 

 

 

 

6

--------------------------------------------------------------------------------